 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5 MARGARET RUDIN,
                                                            Case No. 2:15-cv-02503-MMD-NJK
 6                 Plaintiff,
     vs.                                                    ORDER
 7
     NEVADA DEPT. OF CORRECTIONS, et al.,                   (Docket No. 95)
 8
                   Defendants.
 9

10         On December 6, 2018, while represented by counsel, Plaintiff Margaret Rudin filed a pro

11 se motion for first mediation order. Docket No. 95. A party who is represented by counsel “cannot

12 while so represented appear or act in the case.” LR IA 11-6(a).

13         Accordingly,

14         Plaintiff’s pro se filing, Docket No. 95, shall be STRICKEN from the docket.

15         IT IS SO ORDERED.

16         DATED: December 13, 2018.

17

18
                                                NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23
